Title: From Thomas Jefferson to United States Congress, 17 January 1809
From: Jefferson, Thomas,Madison, James
To: United States Congress



Jan. 17. 1809

I communicate to Congs. certain letters which passed between the B. Secy. of State Mr. Canning, and Mr. P. our Minister Plenipoty. at London.  When the Documents  concerning the relations between the U. S. & G. B. were laid before Congs. at the Commencement of the Session, the answer of Mr. P: to the letter of Mr. Canning, had not been received; and a communication of the latter alone, would have accorded, neither with propriety, nor with the wishes of Mr. Pinkney.  When that answer, afterwards arrived, it was considered that as what had passed in conversation, had been superseded by the written & formal correspondence on the subject, the variance in the statements of what had verbally passed, was not of sufficient importance to be made the matter of a distinct & special communication.  The Letter of Mr. C. however, having lately appeared in print, unaccompanied by that of Mr. P. in reply and having a tendency to make impressions not warranted by the statements of Mr. P. it has become proper that the whole of this correspondence should be brought into public view.

Th: Jefferson

